Title: From Thomas Jefferson to Benjamin Smith Barton, 13 June 1805
From: Jefferson, Thomas
To: Barton, Benjamin Smith


                  
                     Dear Sir 
                     
                     Washington June 13. 05.
                  
                  Having recieved information early last winter of mr Boudinot’s intention to retire from the Direction of the mint, and, as was then supposed, immediately, it became a matter of consideration with the administration who should be appointed to succeed him. it was thought that the duties of that office call for the best Mathematical talents which could be procured, as well on account of mechanical execution as the difficulty of the problems constantly occurring on the mixture of the metals recieved and delivered out. on this ground Sr. Isaac Newton had been appointed in England, and your respectable uncle here: and altho’ this seems not to have been the ruling consideration in all the appointments of Directors, yet we thought it our duty to follow the best examples. on these considerations it was the general opinion of the members that Robert Patterson should be appointed to the office. the grounds of this appointment being so entirely distinct from your particular line of pursuit, it can of course give you no uneasiness. yet my sentiments of esteem for you could not be satisfied without mentioning it to you, who I am sure will feel it less than I have done. in truth this is far the most painful of my functions, which can be alleviated by no consideration but that of my being in it a mere machine, bound to act according to certain laws laid down for me by the Constitution & my oath of office. accept my respectful salutations & assurances of constant friendship.
                  
                     Th: Jefferson 
                     
                  
               